EXHIBIT 10.2

SECURITY AGREEMENT

    THIS SECURITY AGREEMENT (this "Agreement") dated as of September15, 2000, is
among FARGO ELECTRONICS, INC., a Delaware corporation (the "Company"); the other
persons or entities which are listed on the signature pages hereof as debtors or
which from time to time become parties hereto as debtors (collectively,
including the Company, the "Debtors" and individually each a "Debtor"); and
LASALLE BANK NATIONAL ASSOCIATION in its capacity as agent for the Lender
Parties referred to below (in such capacity, the "Agent").

W I T N E S S E T H:

    WHEREAS, the Company has entered into a Credit Agreement dated as of
September 15, 2000 (as amended or otherwise modified from time to time, the
"Credit Agreement") with various financial institutions and the Agent, pursuant
to which such financial institutions have agreed to make loans to, and issue or
participate in letters of credit for the account of, the Company;

    WHEREAS, each of the other Debtors has executed and delivered a guaranty (as
amended or otherwise modified from time to time, the "Guaranty") of certain
obligations of the Company, including all obligations of the Company under the
Credit Agreement; and

    WHEREAS, the obligations of the Company under the Credit Agreement and the
obligations of each other Debtor under the Guaranty are to be secured pursuant
to this Agreement;

    NOW, THEREFORE, for and in consideration of any loan, advance or other
financial accommodation heretofore or hereafter made to the Company under or in
connection with the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

    1.  Definitions.  When used herein, (a) the terms Certificated Security,
Chattel Paper, Deposit Account, Document, Equipment, Financial Asset, Fixture,
Goods, Inventory, Instrument, Investment Property, Security, Security
Entitlement and Uncertificated Security have the respective meanings assigned
thereto in the UCC (as defined below); (b) capitalized terms which are not
otherwise defined have the respective meanings assigned thereto in the Credit
Agreement; and (c) the following terms have the following meanings (such
definitions to be applicable to both the singular and plural forms of such
terms):

    Account Debtor means the party who is obligated on or under any Account
Receivable, Contract Right or General Intangible.

    Account Receivable means, with respect to any Debtor, any right of such
Debtor to payment for goods sold or leased or for services rendered.

    Assignee Deposit Account—see Section 4.

    Collateral means, with respect to any Debtor, all property and rights of
such Debtor in which a security interest is granted hereunder.

    Computer Hardware and Software means, with respect to any Debtor, all of
such Debtor's rights (including rights as licensee and lessee) with respect to
(i) computer and other electronic data processing hardware, including all
integrated computer systems, central processing units, memory units, display
terminals, printers, computer elements, card readers, tape drives, hard and soft
disk drives, cables, electrical supply hardware, generators, power equalizers,
accessories, peripheral devices and other related computer hardware; (ii) all
software programs designed for use on the computers and electronic data
processing hardware described in clause (i) above, including all operating
system software, utilities and application programs in whatsoever form (source
code and object code in magnetic tape, disk or hard copy format or any other
listings whatsoever); (iii) any firmware associated with any of the foregoing;
and (iv) any documentation for hardware, software and firmware described

--------------------------------------------------------------------------------

in clauses (i), (ii) and (iii) above, including flow charts, logic diagrams,
manuals, specifications, training materials, charts and pseudo codes.

    Contract Right means, with respect to any Debtor, any right of such Debtor
to payment under a contract for the sale or lease of goods or the rendering of
services, which right is at the time not yet earned by performance.

    Default means the occurrence of: (a) any Unmatured Event of Default under
Section 12.1.1 or 12.1.4 of the Credit Agreement; or (b) any Event of Default.

    General Intangibles means, with respect to any Debtor, all of such Debtor's
"general intangibles" as defined in the UCC and, in any event, includes (without
limitation) all of such Debtor's trademarks, trade names, patents, copyrights,
trade secrets, customer lists, inventions, designs, software programs, mask
works, goodwill, registrations, licenses, franchises, tax refund claims,
guarantee claims, security interests and rights to indemnification.

    Intellectual Property means all past (to the extent still owned), present
and future: trade secrets and other proprietary information; trademarks, service
marks, business names, designs, logos, indicia and other source and/or business
identifiers, and the goodwill of the business relating thereto and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights (including
copyrights for computer programs) and copyright registrations or applications
for registrations which have heretofore been or may hereafter be issued
throughout the world and all tangible property embodying the copyrights;
unpatented inventions (whether or not patentable); patent applications and
patents; industrial designs, industrial design applications and registered
industrial designs; license agreements related to any of the foregoing and
income therefrom; books, records, writings, computer tapes or disks, flow
diagrams, specification sheets, source codes, object codes and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
and all common law and other rights throughout the world in and to all of the
foregoing.

    Lender Party means each Bank under and as defined in the Credit Agreement
and any Affiliate of such a Bank which is a party to a Hedging Agreement with a
Debtor.

    Liabilities means, as to each Debtor, all obligations (monetary or
otherwise) of such Debtor under the Credit Agreement, any Note, the Guaranty,
any other Loan Document or any other document or instrument executed in
connection therewith and all Hedging Obligations owed by any Debtor to any
Lender Party, in each case howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due.

    Non-Tangible Collateral means, with respect to any Debtor, collectively,
such Debtor's Accounts Receivable, Contract Rights and General Intangibles.

    UCC means the Uniform Commercial Code as in effect in the State of Minnesota
on the date of this Agreement; provided that, as used in Section 8 hereof, "UCC"
shall mean the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.

    2.  Grant of Security Interest.  As security for the payment of all
Liabilities, each Debtor hereby assigns to the Agent for itself and for the
ratable benefit of the Lender Parties, and grants to the Agent for itself and
for the ratable benefit of the Lender Parties a continuing security interest in,
the following, whether now or hereafter existing or acquired:

    All of such Debtor's:

 
   
(i)   Accounts Receivable;


2

--------------------------------------------------------------------------------

 
(ii)  
   
Certificated Securities;  
(iii)  
   
Chattel Paper;  
(iv)  
   
Computer Hardware and Software and all rights with respect thereto, including,
any and all licenses, options, warranties, service contracts, program services,
test rights, maintenance rights, support rights, improvement rights, renewal
rights and indemnifications, and any substitutions, replacements, additions or
model conversions of any of the foregoing;  
(v)  
   
Contract Rights;  
(vi)  
   
Deposit Accounts;  
(vii)  
   
Documents;  
(viii)  
   
Financial Assets;  
(ix)  
   
General Intangibles;  
(x)  
   
Goods (including all of its Equipment, Fixtures and Inventory), and all
accessions, additions, attachments, improvements, substitutions and replacements
thereto and therefor;  
(xi)  
   
Instruments;  
(xii)  
   
Intellectual Property;  
(xiii)  
   
Investment Property;  
(xiv)  
   
money (of every jurisdiction whatsoever);  
(xv)  
   
Security Entitlements;  
(xvi)  
   
Uncertificated Securities; and  
(xvii)  
   
to the extent not included in the foregoing, other personal property of any kind
or description;  
   
   
 

together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, and all proceeds,
products, offspring, rents, issues, profits and returns of and from any of the
foregoing; provided that to the extent that the provisions of any lease or
license of Computer Hardware and Software or Intellectual Property expressly
prohibit (which prohibition is enforceable under applicable law) the assignment
thereof, and the grant of a security interest therein, such Debtor's rights in
such lease or license shall be excluded from the foregoing assignment and grant
for so long as such prohibition continues, it being understood that upon request
of the Agent, such Debtor will in good faith use reasonable efforts to obtain
consent for the creation of a security interest in favor of the Agent in such
Debtor's rights under such lease or license and such exclusion does not extend
to any Account Receivable or other right to payment under any such lease or
license.

    3.  Warranties.  Each Debtor warrants that: (i) no financing statement
(other than any which may have been filed on behalf of the Agent or in
connection with liens expressly permitted by the Credit Agreement ("Permitted
Liens")) covering any of the Collateral is on file in any public office;
(ii) such Debtor is and will be the lawful owner of all Collateral, free of all
liens and claims whatsoever, other than the security interest hereunder and
Permitted Liens, with full power and authority to execute this Agreement and
perform such Debtor's obligations hereunder, and to subject the Collateral to
the security interest hereunder; (iii) all information with respect to
Collateral and Account Debtors set forth in any schedule, certificate or other
writing at any time heretofore or hereafter furnished by such Debtor to the
Agent or any Lender Party is and will be true and correct in all material
respects as of the date furnished; (iv) such Debtor's chief executive office and
principal place of business are as set

3

--------------------------------------------------------------------------------

forth on Schedule I hereto (and such Debtor has not maintained its chief
executive office and principal place of business at any other location during
the five years preceding the date hereof); (v) each other location where such
Debtor maintains a place of business is set forth on Schedule II hereto;
(vi) except as set forth on Schedule III hereto, such Debtor is not now known
and during the five years preceding the date hereof has not previously been
known by any trade name; (vii) except as set forth on Schedule III hereto,
during the five years preceding the date hereof such Debtor has not been known
by any legal name different from the one set forth on the signature pages of
this Agreement nor has such Debtor been the subject of any merger or other
corporate reorganization; (viii) Schedule IV hereto contains a complete listing
of all of such Debtor's Intellectual Property which is subject to registration
statutes; (ix) such Debtor is a corporation duly organized, validly existing and
in good standing under the laws of the state of its incorporation; (x) the
execution and delivery of this Agreement and the performance by such Debtor of
its obligations hereunder are within such Debtor's corporate powers, have been
duly authorized by all necessary corporate action, have received all necessary
governmental approval (if any shall be required), and do not and will not
contravene or conflict with any provision of law or of the charter or by-laws of
such Debtor or of any material agreement, indenture, instrument or other
document, or any material judgment, order or decree, which is binding upon such
Debtor; (xi) this Agreement is a legal, valid and binding obligation of such
Debtor, enforceable in accordance with its terms, except that the enforceability
of this Agreement may be limited by bankruptcy, insolvency, fraudulent
conveyance, fraudulent transfer, reorganization, moratorium or other similar
laws now or hereafter in effect relating to creditors' rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law); and (xii) such Debtor is in compliance with the
requirements of all applicable laws (including the provisions of the Fair Labor
Standards Act), rules, regulations and orders of every governmental authority,
the non-compliance with which would reasonably be expected to result in a
Material Adverse Effect.

    4.  Collections, etc.  Until such time during the existence of a Default as
the Agent shall notify such Debtor of the revocation of such power and
authority, each Debtor (a) may, in the ordinary course of its business, at its
own expense, sell, lease or furnish under contracts of service any of the
Inventory normally held by such Debtor for such purpose, use and consume, in the
ordinary course of its business, any raw materials, work in process or materials
normally held by such Debtor for such purpose, and use, in the ordinary course
of its business (but subject to the terms of the Credit Agreement), the cash
proceeds of Collateral and other money which constitutes Collateral, (b) will,
at its own expense, endeavor to collect, as and when due, all amounts due under
any of the Non-Tangible Collateral, including the taking of such action with
respect to such collection as the Agent may reasonably request or, in the
absence of such request, as such Debtor may deem advisable, and (c) may grant,
in the ordinary course of business, to any party obligated on any of the
Non-Tangible Collateral, any rebate, refund or allowance to which such party may
be lawfully entitled, and may accept, in connection therewith, the return of
Goods, the sale or lease of which shall have given rise to such Non-Tangible
Collateral. The Agent, however, may, at any time that a Default exists, whether
before or after any revocation of such power and authority or the maturity of
any of the Liabilities, notify any parties obligated on any of the Non-Tangible
Collateral to make payment to the Agent of any amounts due or to become due
thereunder and enforce collection of any of the Non-Tangible Collateral by suit
or otherwise and surrender, release or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder or evidenced thereby. Upon the
request of the Agent during the existence of a Default, each Debtor will, at its
own expense, notify any or all parties obligated on any of the Non-Tangible
Collateral to make payment to the Agent of any amounts due or to become due
thereunder.

    Upon request by the Agent during the existence of a Default, each Debtor
will forthwith, upon receipt, transmit and deliver to the Agent, in the form
received, all cash, checks, drafts and other instruments or writings for the
payment of money (properly endorsed, where required, so that such items may be
collected by the Agent) which may be received by such Debtor at any time in full
or

4

--------------------------------------------------------------------------------

partial payment or otherwise as proceeds of any of the Collateral. Except as the
Agent may otherwise consent in writing, any such items which may be so received
by any Debtor will not be commingled with any other of its funds or property,
but will be held separate and apart from its own funds or property and upon
express trust for the Agent until delivery is made to the Agent. Each Debtor
will comply with the terms and conditions of any consent given by the Agent
pursuant to the foregoing sentence.

    During the existence of a Default, all items or amounts which are delivered
by any Debtor to the Agent on account of partial or full payment or otherwise as
proceeds of any of the Collateral shall be deposited to the credit of a deposit
account (each an "Assignee Deposit Account") of such Debtor with LaSalle (or
another financial institution selected by the Agent) over which the Agent has
sole dominion and control, as security for payment of the Liabilities. No Debtor
shall have any right to withdraw any funds deposited in the applicable Assignee
Deposit Account. The Agent may, from time to time, in its discretion, and shall
upon request of the applicable Debtor made not more than once in any week, apply
all or any of the then balance, representing collected funds, in the Assignee
Deposit Account toward payment of the Liabilities, whether or not then due, in
such order of application as the Agent may determine, and the Agent may, from
time to time, in its discretion, release all or any of such balance to the
applicable Debtor.

    The Agent (or any designee of the Agent) is authorized to endorse, in the
name of the applicable Debtor, any item, howsoever received by the Agent,
representing any payment on or other proceeds of any of the Collateral.

    5.  Certificates, Schedules and Reports.  Each Debtor will from time to
time, as the Agent may request, deliver to the Agent such schedules,
certificates and reports respecting all or any of the Collateral at the time
subject to the security interest hereunder, and the items or amounts received by
such Debtor in full or partial payment of any of the Collateral, as the Agent
may reasonably request. Any such schedule, certificate or report shall be
executed by a duly authorized officer of such Debtor and shall be in such form
and detail as the Agent may specify. Each Debtor shall immediately notify the
Agent of the occurrence of any event causing any loss or depreciation in the
value of its Inventory or other Goods which is material to the Company and its
Subsidiaries taken as a whole, and such notice shall specify the amount of such
loss or depreciation.

    6.  Agreements of the Debtors.  Each Debtor (a) will, upon request of the
Agent, execute such financing statements and other documents (and pay the cost
of filing or recording the same in all public offices reasonably deemed
appropriate by the Agent) and do such other acts and things (including, delivery
to the Agent of any Instruments or Certificated Securities which constitute
Collateral), all as the Agent may from time to time reasonably request, to
establish and maintain a valid security interest in the Collateral (free of all
other liens, claims and rights of third parties whatsoever, other than Permitted
Liens) to secure the payment of the Liabilities; (b) will keep all its Inventory
at, and will not maintain any place of business at any location other than, its
address(es) shown on Schedules I and II hereto or at such other addresses of
which such Debtor shall have given the Agent not less than 10 days' prior
written notice, (c) will keep its records concerning the Non-Tangible Collateral
in such a manner as will enable the Agent or its designees to determine at any
time the status of the Non-Tangible Collateral; (d) will furnish the Agent such
information concerning such Debtor, the Collateral and the Account Debtors as
the Agent may from time to time reasonably request; (e) will permit the Agent
and its designees, from time to time, on reasonable notice and at reasonable
times and intervals during normal business hours (or at any time without notice
during the existence of a Default) to inspect such Debtor's Inventory and other
Goods, and to inspect, audit and make copies of and extracts from all records
and other papers in the possession of such Debtor pertaining to the Collateral
and the Account Debtors, and will, upon request of the Agent during the
existence of a Default, deliver to the Agent all of such records and papers;
(f) will, upon request of the Agent, stamp on its records concerning the
Collateral, and add on all Chattel Paper constituting a

5

--------------------------------------------------------------------------------

portion of the Collateral, a notation, in form satisfactory to the Agent, of the
security interest of the Agent hereunder; (g) except for the sale or lease of
Inventory in the ordinary course of its business and sales of Equipment which is
no longer useful in its business or which is being replaced by similar
Equipment, will not sell, lease, assign or create or permit to exist any Lien on
any Collateral other than Permitted Liens; (h) without limiting the provisions
of Section 10.3 of the Credit Agreement, will at all times keep all of its
Inventory and other Goods insured under policies maintained with reputable,
financially sound insurance companies against loss, damage, theft and other
risks to such extent as is customarily maintained by companies similarly
situated, and cause all such policies to provide that loss thereunder shall be
payable to the Agent as its interest may appear (it being understood that (A) so
long as no Default shall be existing, the Agent shall deliver any proceeds of
such insurance which may be received by it to such Debtor and (B) whenever a
Default shall be existing, the Agent may apply any proceeds of such insurance
which may be received by it toward payment of the Liabilities, whether or not
due, in such order of application as the Agent may determine), and such policies
or certificates thereof shall, if the Agent so requests, be deposited with or
furnished to the Agent; (i) will take such actions as are reasonably necessary
to keep its Inventory in good repair and condition; (j) will take such actions
as are reasonably necessary to keep its Equipment in good repair and condition
and in good working order, ordinary wear and tear excepted; (k) will promptly
pay when due all license fees, registration fees, taxes, assessments and other
charges which may be levied upon or assessed against the ownership, operation,
possession, maintenance or use of its Equipment and other Goods; (l) will, upon
request of the Agent, (i) cause to be noted on the applicable certificate, in
the event any of its Equipment is covered by a certificate of title, the
security interest of the Agent in the Equipment covered thereby, and
(ii) deliver all such certificates to the Agent or its designees; (m) will take
all steps reasonably necessary to protect, preserve and maintain all of its
rights in the Collateral; (n) except as listed on Schedule V, will keep all of
the tangible Collateral in the United States; and (o) will reimburse the Agent
for all expenses, including reasonable attorney's fees and charges (including
time charges of attorneys who are employees of the Agent), incurred by the Agent
in seeking to collect or enforce any rights in respect of such Debtor's
Collateral.

    Any expenses incurred in protecting, preserving or maintaining any
Collateral shall be borne by the applicable Debtor. Whenever a Default shall be
existing, the Agent shall have the right to bring suit to enforce any or all of
the Intellectual Property or licenses thereunder, in which event the applicable
Debtor shall at the request of the Agent do any and all lawful acts and execute
any and all proper documents required by the Agent in aid of such enforcement
and such Debtor shall promptly, upon demand, reimburse and indemnify the Agent
for all costs and expenses incurred by the Agent in the exercise of its rights
under this Section 6. Notwithstanding the foregoing, the Agent shall have no
obligation or liability regarding the Collateral or any thereof by reason of, or
arising out of, this Agreement.

    7.  Default.  Whenever a Default shall be existing, the Agent may exercise
from time to time any right or remedy available to it under applicable law. Each
Debtor agrees, in case of Default, (a) to assemble, at its expense, all its
Inventory and other Goods (other than Fixtures) at a convenient place or places
acceptable to the Agent, and (b) at the Agent's request, to execute all such
documents and do all such other things which may be necessary or desirable in
order to enable the Agent or its nominee to be registered as owner of the
Intellectual Property with any competent registration authority. Any
notification of intended disposition of any of the Collateral required by law
shall be deemed reasonably and properly given if given at least ten days before
such disposition. Any proceeds of any disposition by the Agent of any of the
Collateral may be applied by the Agent to payment of expenses in connection with
the Collateral, including reasonable attorney's fees and charges (including time
charges of attorneys who are employees of the Agent), and any balance of such
proceeds may be applied by the Agent toward the payment of such of the
Liabilities, and in such order of application, as the Agent may from time to
time elect.

6

--------------------------------------------------------------------------------

    8.  General.  The Agent shall be deemed to have exercised reasonable care in
the custody and preservation of any of the Collateral in its possession if it
takes such action for that purpose as any applicable Debtor requests in writing,
but failure of the Agent to comply with any such request shall not of itself be
deemed a failure to exercise reasonable care, and no failure of the Agent to
preserve or protect any right with respect to such Collateral against prior
parties, or to do any act with respect to the preservation of such Collateral
not so requested by any Debtor, shall be deemed of itself a failure to exercise
reasonable care in the custody or preservation of such Collateral.

    Any notice from the Agent to any Debtor, if mailed, shall be deemed given
five days after the date mailed, postage prepaid, addressed to such Debtor
either at such Debtor's address shown on Schedule I hereto or at such other
address as such Debtor shall have specified in writing to the Agent as its
address for notices hereunder.

    Each of the Debtors agrees to pay all expenses, including reasonable
attorney's fees and charges (including time charges of attorneys who are
employees of the Agent or any Lender Party) paid or incurred by the Agent or any
Lender Party in endeavoring to collect the Liabilities of such Debtor, or any
part thereof, and in enforcing this Agreement against such Debtor, and such
obligations will themselves be Liabilities.

    No delay on the part of the Agent in the exercise of any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by the
Agent of any right or remedy shall preclude other or further exercise thereof or
the exercise of any other right or remedy.

    This Security Agreement shall remain in full force and effect until all
Liabilities have been paid in full and all Commitments have terminated. If at
any time all or any part of any payment theretofore applied by the Agent or any
Lender Party to any of the Liabilities is or must be rescinded or returned by
the Agent or such Lender Party for any reason whatsoever (including the
insolvency, bankruptcy or reorganization of any Debtor), such Liabilities shall,
for the purposes of this Agreement, to the extent that such payment is or must
be rescinded or returned, be deemed to have continued in existence,
notwithstanding such application by the Agent or such Lender Party, and this
Agreement shall continue to be effective or be reinstated, as the case may be,
as to such Liabilities, all as though such application by the Agent or such
Lender Party had not been made.

    This Agreement shall be construed in accordance with and governed by the
laws of the State of Minnesota applicable to contracts made and to be performed
entirely within such State, subject, however, to the applicability of the UCC of
any jurisdiction in which any Goods of any Debtor may be located at any given
time. Whenever possible, each provision of this Agreement shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

    The rights and privileges of the Agent hereunder shall inure to the benefit
of its successors and assigns.

    This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement. At any time after the date of this
Agreement, one or more additional Persons may become parties hereto by executing
and delivering to the Agent a counterpart of this Agreement together with
supplements to the Schedules hereto setting forth all relevant information with
respect to such party as of the date of such delivery. Immediately upon such
execution and delivery (and without any further action), each such additional
Person will become a party to, and will be bound by all the terms of, this
Agreement.

7

--------------------------------------------------------------------------------

    ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF MINNESOTA SITTING IN HENNEPIN COUNTY,
MINNESOTA OR IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MINNESOTA
SITTING IN HENNEPIN OR RAMSEY COUNTY, MINNESOTA; PROVIDED THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH DEBTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF MINNESOTA AND OF THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF MINNESOTA FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. EACH DEBTOR FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, TO THE ADDRESS SET FORTH
ON SCHEDULE I HERETO (OR SUCH OTHER ADDRESS AS IT SHALL HAVE SPECIFIED IN
WRITING TO THE AGENT AS ITS ADDRESS FOR NOTICES HEREUNDER) OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. EACH DEBTOR HEREBY EXPRESSLY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

    EACH OF EACH DEBTOR, THE AGENT AND (BY ACCEPTING THE BENEFITS HEREOF) EACH
LENDER PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

8

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and
year first above written.

    DEBTORS:  
   
   
FARGO ELECTRONICS, INC.  
   
   
By  
/s/ Gary R. Holland

--------------------------------------------------------------------------------

    Title President and CEO

--------------------------------------------------------------------------------

 
   
   
AGENT:  
   
   
LASALLE BANK NATIONAL ASSOCIATION as Agent  
   
   
By  
/s/ J.D. Gatzlaff

--------------------------------------------------------------------------------

    Title Senior Vice President

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------
